 


109 HRES 467 : Requesting that the President transmit to the House of Representatives information in his possession relating to contracts for services or construction related to Hurricane Katrina recovery that relate to wages and benefits to be paid to workers.
U.S. House of Representatives
2005-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 107 
109th CONGRESS 
1st Session 
H. RES. 467 
[Report No. 109–258] 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. George Miller of California (for himself, Mr. Owens, Ms. Woolsey, Mr. Bishop of New York, Mrs. McCarthy, Mr. Grijalva, Mr. Van Hollen, Mr. Kucinich, Mr. Davis of Illinois, Mr. Hinojosa, Ms. McCollum of Minnesota, Mr. Tierney, Mr. Wu, Mr. Scott of Virginia, Mr. Kildee, Mr. Holt, Mrs. Davis of California, Mr. Ryan of Ohio, Mr. Payne, Mr. Andrews, Mr. Barrow, and Mr. Kind) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
 
October 28, 2005 
Reported adversely from the Committee on Education and the Workforce, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Requesting that the President transmit to the House of Representatives information in his possession relating to contracts for services or construction related to Hurricane Katrina recovery that relate to wages and benefits to be paid to workers. 
 
 
That the House of Representatives requests that the President transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution— 
(1)copies of any portions of any contracts in his possession for services or building or other construction (including pre-awarded contracts or contracts that were modified or extended) related to Hurricane Katrina recovery or rebuilding that address wages and benefits to be paid to workers pursuant to the Act commonly known as the Davis-Bacon Act (40 U.S.C. 3141 et seq.), the Service Contract Act of 1965 (41 U.S.C. 351 et seq.), or the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) that were awarded by the Federal Emergency Management Agency (or at the request of such agency) or by the Departments of Labor, Education, Homeland Security, Health and Human Services, or Defense, or the Army Corps of Engineers; and 
(2)any communications in his possession made or received, on or after August 26, 2005, by the Federal Emergency Management Agency or by the Departments of Labor, Education, Homeland Security, Health and Human Services, or Defense, or the Army Corps of Engineers, related to compliance with or enforcement of the Act commonly known as the Davis-Bacon Act (40 U.S.C. 3141 et seq.), the Service Contract Act of 1965 (41 U.S.C. 351 et seq.), or the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) in the geographic areas specified in the President’s Proclamation 7924 of September 8, 2005. 
 
 
October 28, 2005 
Reported adversely from the Committee on Education and the Workforce, referred to the House Calendar, and ordered to be printed 
